Citation Nr: 1710781	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating for right hand tremors (dominant) associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

2.  Entitlement to an initial increased rating for left hand tremors (non-dominant) associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

3.  Entitlement to an initial increased rating for right lower extremity disability associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

4.  Entitlement to an initial increased rating for left lower extremity disability associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

5.  Entitlement to an initial increased rating for right-sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

6.  Entitlement to an initial increased rating for left-sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1966, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for disabilities related to Parkinson's Disease effective June 16, 2005, and assigned the following disability ratings:  right hand tremors (dominant), 10 percent disabling; left hand tremors, 10 percent disabling; right lower extremity disability, 10 percent disabling; left lower extremity disability, 10 percent disabling; left-sided dyskinesias, drooling, and reduced facial expression, 10 percent disabling; and right-sided dyskinesias, drooling, and reduced facial expression, 10 percent disabling.

On June 9, 2011, the Veteran submitted a statement indicating that he appreciated the rating decision but asserting that he had symptoms of Parkinson's Disease that were overlooked and he was under the impression that he would be rated at 100 percent. The RO considered this statement a claim for increased ratings for his Parkinson's symptoms. The Board, however, considers this statement as a notice of disagreement with regard to the initial ratings of the service-connected disabilities granted in the April 2011 rating decision.

The Veteran testified at a hearing before the Board in April 2013, and a copy of the hearing transcript is of record.

Indeed, the Veteran appealed the effective date of the eventual award of higher ratings for those disabilities. Although this did not come up at the Veteran's hearing, the Board has since conducted a more detailed review of the claims file. The fact that he expressed disagreement with the ratings assigned in April 2011, the Board has recharacterized the issues on appeal as entitlement to increased ratings rather than entitlement to an earlier effective date for the increased evaluations assigned. As for the time period beginning June 9, 2011, the Veteran has not disagreed with those ratings-indeed, he has received a total rating due to individual unemployability since that date. Thus, the issues on appeal are the increased ratings prior to June 9, 2011.

In October 2014, the Board remanded the appeal for additional development. As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  Prior to June 9, 2011, the Veteran's right hand tremors associated with Parkinson's Disease manifested in moderate incomplete paralysis of the median nerve.

2.  Prior to June 9, 2011, the Veteran's left hand tremors associated with Parkinson's Disease did not manifest in moderate incomplete paralysis of the median nerve.

3.  Prior to June 9, 2011, the Veteran's right lower extremity condition associated with Parkinson's Disease did not manifest in moderate incomplete paralysis of the sciatic nerve.

4.  Prior to June 9, 2011, the Veteran's left lower extremity condition associated with Parkinson's Disease did not manifest in moderate incomplete paralysis of the sciatic nerve.

5.  Prior to June 9, 2011, the Veteran's right sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease did not manifest in severe incomplete paralysis of the seventh cranial (facial) nerve.

6.  Prior to June 9, 2011, the Veteran's left sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease did not manifest in severe incomplete paralysis of the seventh cranial (facial) nerve.





CONCLUSIONS OF LAW

1.  Prior to June 9, 2011, the criteria for a 30 percent rating, but no higher, for right hand tremors associated with Parkinson's Disease are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 8515 (2016).

2.  Prior to June 9, 2011, the criteria for a rating in excess of 10 percent for left hand tremors associated with Parkinson's Disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8515 (2016).

3.  Prior to June 9, 2011, the criteria for a rating in excess of 10 percent for right lower extremity condition associated with Parkinson's Disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8520 (2016).

4.  Prior to June 9, 2011, the criteria for a rating in excess of 10 percent for left lower extremity condition associated with Parkinson's Disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8520 (2016).

5.  Prior to June 9, 2011, the criteria for a rating in excess of 10 percent for right sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8207 (2016).

6.  Prior to June 9, 2011, the criteria for a rating in excess of 10 percent for left sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8207 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection for disabilities associated with Parkinson's Disease. VCAA notice regarding the service connection claim was furnished to the Veteran in January 2011, prior to the initial April 2011 rating decision. Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Therefore, no further notice is needed under VCAA regarding this issue.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available post-service treatment records have been obtained. The Veteran's sleep apnea was medically evaluated in January 2010, during the pertinent time period under review. The examination report has been reviewed and is found to be adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in April 2013. At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints. The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, as noted above, in October 2014 the Board recharacterized the issues on appeal and remanded the claims for additional development, to include readjudication of the issue of initial increased ratings prior to June 9, 2011. The AOJ readjudicated the claims as characterized by the Board in a December 2014 supplemental statement of the case (SSOC). As such, the Board finds that the AOJ substantially complied with the October 2014 Remand directives (see D'Aries, supra), and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law & Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection. The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999). The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded. See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Analysis

As noted in the Introduction, the Veteran asserts that the ratings assigned for various manifestations of his Parkinson's disease should be higher prior to June 9, 2011. As noted above, his disabilities have been assigned 10 percent ratings effective June 16, 2005.

The Board notes that ratings for Parkinson's disease, classified in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8004. Under this diagnostic code, a minimum 30 percent rating is assigned when there are "ascertainable residuals" of the disability; however, VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system. See 38 C.F.R. § 4.124a.

If there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under DC 8004. See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

Neurological conditions such as Parkinson's disease are evaluated under the section of the Rating Schedule beginning at 38 C.F.R. § 4.120, conducting evaluations by comparison. 38 C.F.R. § 4.120 provides that disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function. The rater is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc. In rating such disability the rater is to refer to the appropriate schedule. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves. 38 C.F.R. § 4.120 (2016).

As it pertains to peripheral nerve disabilities the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6.

Turning to the pertinent evidence of record, an August 2005 treatment record noted that the Veteran had noticed some jittering in his right hand and right toes for about 4 hours after taking his Sinemet dose. He had developed some sores on his feet. He described it as a wiggling sensation. He had not noticed any increased tremor or tone in his upper or lower extremities. He denied changes in his ability to walk, and continued to drive a motorcycle. Neurological examination revealed mild flattening of facies and mild tremor in right upper extremity. There was no evidence of increased tone in either extremity. The Veteran ambulated with a mild decreased arm swing on the right.

A September 2005 treatment record noted that the Veteran was still having problems with jittering in his right hand as well as his right leg, particularly after he took his medications. Neurological examination revealed dyskinesia in his head with a forward and backward turn and mild dyskinesia in both hands. There was no increased tone in his extremities. There was mild bradykinesia in his right upper extremity. No evidence of tremor on examination. The Veteran ambulated with decreased arm swing on the right.

A November 2005 treatment record indicated that the tremor was still present, but better; it occurred only in the right hand. Tone was still moderately increased. The Veteran was still having some slowness, particularly in the right arm. He had no difficulties with ambulation or falls. Side effects of medication included dyskinesias. Examination revealed mild flattening of faces. The extremities had normal strength, with no evidence of increased tone. Bradykinesia was present in the bilateral extremities, more predominately on the right. The Veteran exhibited a mild resting tremor in the right hand which dissipated with movement and posture. Reflexes were 2+ and symmetrical throughout. The Veteran was able to ambulate without difficulties, but exhibited a decrease in arm swing.

An August 2006 treatment record noted ongoing problems with tremor, increased tone, and slowness.  Mild bradykinesia and mild increased tone in the right upper extremity was noted. Tone was minimally increased in the left upper extremity. His gait showed mild reduced arm swing on the right.

During treatment in October 2006, the Veteran reported that things had been going very well, and he did not feel that things had changed. He still had some mild tremors in right upper extremity, as well as some mild stiffness. The Veteran had pain in lower extremities, mostly in his calf areas, and some numbness in his feet. Examination revealed cranial nerves were intact with evidence of facial flattening. There was mild bradykinesia and mild increased tone in the right upper extremity. Tone was very minimally increased in the left upper extremity. There was no evidence of tremors on examination. There was reduced vibratory sense at his toes bilaterally and decreased pinprick to his ankles. The Veteran had mild hammer toes bilaterally as well as venous stasis. Sensory examination was normal. Peroneal nerve response demonstrated mild reduction of velocity bilaterally with normal amplitudes in distal latencies. 

A February 2007 treatment record noted increased difficulties with speed and persistent problems with tremors. The Veteran's tone was about the same. On examination, cranial nerves were intact. There was mild bradykinesia in the right upper extremity and very minimal increased tone in the right wrist. There was an intermittent resting tremor in the right upper extremity, and very minimal decreased arm swing on the right. 

A March 2007 treatment record noted continuing problems with tremors in the right upper extremity. He had been a little slow, but is better now that he is back on Mirapex. Examination showed mild facial flattening. There was very minimal increased tone of the right upper extremity made worse by provocative maneuvers. There was a mild resting tremor in the right upper extremity when the Veteran ambulated. He had a decreased arm swing on the right. He was able to rise from a chair without difficulties. 

An April 2007 treatment record noted that the Veteran was still having problems with tremors but his ambulation was much better. He was not having as many problems with balance. On examination, cranial nerves were intact with evidence of mild facial flattening. There was a mild tremor and very minimal increased tone in the right upper extremity. There was very minimal bradykinesia in the right upper extremity. The Veteran was able to ambulate with a decreased arm swing on the right.

An August 2007 treatment record noted that things were going well. There was no progression of his Parkinson's disease. On examination, cranial nerves were intact. The Veteran did not demonstrate any tremors. He had minimal increased tone and mild decreased swing in the right upper extremity.

A March 2008 treatment record noted that things were going very well. The Veteran occasionally had tremors in his right hand, as well as head movements related to medications. Examination revealed mild cranial facial flattening and minimal dyskinesia in his face. There was minimal increased tone and mild tremor in the in right upper extremity. The Veteran had a mild reduction of his arm swing on the right.

A September 2008 treatment record noted that the Veteran's Parkinson's had been under very good control. He did not have problems with significant tremors. He occasionally had tremors and stiffness in his hands. He had no problems with balance or walking. He had been riding his motorcycle and had ridden 10,000 miles that summer without complications or problems. Examination showed cranial nerves were intact. He had normal strength in the extremities, no tremor, and no difficulty with ataxia on finger-to-nose. There was minimal increased tone in the right upper extremity and trace increased tone in the left upper extremity. He had very minimal bradykinesia in the right hand. He demonstrated a minimal decreased arm swing in the right arm.
 
A January 2009 treatment record indicated that the Veteran denied any significant tremor at that time. The right upper extremity tremor was noticeable on occasion with fatigue at rest. The tremor was not problematic for him on a daily basis. He reported stiffness of the bilateral upper extremities, more significant on the right. It was most noticeable in the morning and improved with medication. His speed of movement was stable. He did not feel bradykinesia in the extremities. He denied a shuffling or stooped gait, or freezing. He denies any problems with getting out of bed or out of chairs. He denies any problems with cognition. Examination revealed mild bradykinesia in bilateral upper extremities, more on the right. Strength was normal. Mild increased tone was noted in the upper extremities with provocative movement. Reflexes were active and symmetrical. The veteran ambulated with decreased arm swing on the right.

An October 2009 letter from the Veteran's treating neurologist indicated that the Veteran was initially diagnosed with Parkinson's disease in October 2004. His Parkinson's disease was moderately well-controlled on 2 medications, including Sinemet and Mirapex. Noted problems included tremors, fatigue, drooling, and dyskinesia.

A December 2009 treatment record noted that, overall the Veteran's Parkinson's had remained stable; however he had difficulties with increased drooling. He had a tremor present in the right hand, prevalent with rest. It was not a significant problem for him. He reported some difficulties with rigidity primarily of the right hand. He had some bradykinesia. His wife stated that their family members have noticed it more than they have. They felt it worsened with fatigue. He had a shuffling gait but denied any difficulties with balance or falls. His wife noted some dyskinesias of his head. Examination revealed no facial asymmetry or facial sensory deficit. No resting tremor was noted. There was mild bradykinesia in the right upper extremity. Tone appeared normal in the extremities. Strength was normal. Reflexes were active and symmetrical. The Veteran did not show evidence of shuffling or ataxia on gait. Arm swing was mildly reduced on the right.

On January 2010 VA examination, the Veteran described a right hand tremor. He also has a slightly altered gait, which is somewhat wide stanced. He reported some overall decrease in balance over the last number of years since the diagnosis of Parkinson's disease. He did not report any specific functional limitations to standing or walking as a result of this issue. He described minimal fatigue, and he remained quite active, doing chores and hobbies around the house. He retired at the age of 62 in 2004 from work as an auto mechanic. He had some degree of drooling, for which he is currently taking benztropine daily. He also experienced some intermittent dyskinesias, particularly with twitching of the neck and head. His tremors affect primarily the right hand only. The veteran is right-handed. He reported that, despite the tremor of his dominant upper extremity, he was able to feed, groom and dress himself without functional limitations. He reported no specific side effects of his current anti-Parkinson's medications. He had no history of seizure disorders. He did not describe any dizziness or syncope. He reported that symptoms of drooling, dyskinesia, and tremors are worse when he is tired or fatigued. He reported that his appetite and weight were steady. He denied any impairment of bowel or bladder function. He denied any headaches or visual disturbances. Despite some complaints of balance issues, he reported no falls. He walked without the use of any cane, walker, brace, or other orthopedic assistive device. On examination, muscle strength was normal throughout. Deep tendon reflexes were normal in the biceps and hypoactive in knee jerk and ankle jerk. There were no findings of dysesthesias. Tremors occurred in right hand. Balance was normal. There was no cranial nerve impairment. Overall, Parkinson's disease had mild effect on chores, exercise, recreation, and moderate effect on sports.

A March 2010 treatment record noted that, since the Veteran began taking Cogentin, he was doing very well. He had not noticed a consistent tremor, although he had them occasionally. He did not have any problems with falls. He did not notice any significant dyskinesias or abnormal movements in his extremities. He had no problems with ambulating. Examination showed cranial nerves were intact. He demonstrated normal strength in the extremities. Reflexes were symmetrical. There was no increased tone in the extremities. No evidence of tremor with resting or movement. He had mild bradykinesia in the upper extremities, more predominant on the right. He was able to rise from a chair without assistance and walk. He had a mild decreased arm strength in the right arm without abnormalities with gait. 

An October 2010 treatment record noted that the Veteran described muscle stiffness, gait disturbance, fine motor incoordination, and occasional upper extremity tremor. Since his last visit, he had done reasonably well. He had occasional excessive daytime somnolence. He does not have dyskinesia. Examination revealed mild masking of facial expressions, otherwise cranial nerve examination appeared normal. He demonstrated mild findings of Parkinsonism including bilateral diminishment in his alternating motions and mild bilateral cogwheel rigidity. He had slight narrow base with slight small steps and reduced arm swing. Muscle strength, deep tendon reflexes, and sensory examination were normal.

An April 2011 treatment record noted occasional tremor. The Veteran reported muscle stiffness, pain and slowing of his gait intermittently. On general motor survey he demonstrated mild findings of parkinsonism including bilateral diminishment in his alternating motions and mild bilateral cogwheel rigidity. The examiner did not witness tremor on examination. Deep tendon reflexes, manual strength testing, and sensory examination were normal. 

Also of record are lay testimony and statements from the Veteran, his family members, and friend. During the Veteran's April 2013 Board hearing, he testified that his hand tremors have pretty much been the same from 2005 to 2011. They varied depending on the day and time of day. A January 2010 statement from the Veteran's mother and sister indicated that they noticed his head and arm shook, and that he moved more slowly. He walked very carefully so as not to stumble. It also took him a long time to eat because of his unsteady arm. The head and shoulder shaking is more pronounced. A January 2010 statement from the Veteran's spouse indicates that, when the Veteran is very tired, his head shakes more than usual. He never sits. They recently took a trip, and the people who helped them drive noticed that the Veteran's driving was not as good as before. A January 2010 statement from the Veteran's friend indicated that he noticed the tremors of his hands and that the Veteran is "always on the go, never wanting to sit for any long period of time." In the last couple of years, the friend noticed a visible straining and lifting of the Veteran's neck. The hand tremors have increased.

A. Tremors of the Right (dominant) and Left (non-dominant) Hands

The RO has evaluated the Veteran's right and left hand tremors associated with Parkinson's as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8515, for the criteria of paralysis of the median nerve. Incomplete mild paralysis of the median nerve in the major or minor upper extremity is considered 10 percent disabling. Moderate, incomplete paralysis of the median nerve is considered 20 percent disabling in the minor upper extremity, and 30 percent disabling in the major upper extremity. Severe, incomplete paralysis of the median nerve is considered 40 percent disabling in the minor upper extremity, and 50 percent disabling in the major upper extremity. Complete paralysis of the median nerve is considered 60 percent disabling in the minor upper extremity, and 70 percent disabling in the major upper extremity. 38 C.F.R. § 4.124a, DC 8515 (2000).

The medical evidence shows that the Veteran is right-hand dominant.  For rating purposes, his right hand will be rated under the criteria for the "major" upper extremity, and the left hand will be rated under the criteria for the "minor" upper extremity.

Resolving all doubt in favor of the Veteran, the Board finds that, a higher, 30 percent rating is warranted for tremors of the right hand under DC 8515; however, a rating in excess of 10 percent for left hand tremors is not warranted.

With regard to the right hand tremors, the evidence of record demonstrates that the Veteran has consistently complained of right hand tremors to his treating neurologist. The Veteran has reported that these right hand tremors increase with fatigue. He has also occasionally complained of right upper extremity jittering, rigidity, and stiffness more significant on the right. Neurological examinations have shown mild right hand tremors, bradykinesia, and increase in tone. The Veteran has consistently demonstrated a decreased right arm swing. The Veteran's friends and family members have noticed the tremors and have stated that it interferes with activities of daily living. Consequently, the Board finds that the Veteran's right hand tremors more nearly approximate moderate incomplete paralysis. The Veteran's right hand tremors do not warrant a disability rating exceeding 30 percent because it does not more nearly approximate severe incomplete paralysis symptoms of the median nerve.

The evidence of record, however, does not show that the left hand tremors more nearly approximate a 20 percent rating. The Veteran rarely complained of left hand tremors throughout the period on appeal. Moreover, neurological examinations of the left upper extremity were most often normal. At most, findings of mild dyskinesia or minimally increased tone were noted. These findings more nearly approximate mild incomplete paralysis of the median nerve, rather than moderate incomplete paralysis.

The Board has also considered whether there is any basis for a higher or separate rating under any other diagnostic code, but has found none.

In sum, prior to June 9, 2011, a 30 percent rating, but no higher, is warranted for right hand (dominant) tremors associated with Parkinson's disease. The preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for left hand (non-dominant) tremors associated with Parkinson's disease. To the extent that the preponderance of the evidence is against higher ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

B.  Right and Left Lower Extremity Disorders

The RO has evaluated the Veteran's bilateral lower extremity conditions associated with Parkinson's as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520, for the criteria of paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating. With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

For the following reasons, the Board finds that, prior to June 9, 2011, ratings higher than 10 percent are not warranted for the right and left lower extremities. Throughout this period, the Veteran's lower extremity complaints manifested in mild incomplete paralysis of the sciatic nerve; and therefore most closely approximate a rating of 10 percent disabling. A rating in excess of 10 percent is not warranted as at no point throughout the period on appeal were the Veteran's right and lower extremity conditions associated with Parkinson's shown to have moderate, moderately severe, or severe paralysis of the sciatic nerve.

The Board has also considered whether there is any basis for a higher or separate rating under any other diagnostic code, but has found none.

The Board acknowledges the Veteran's occasional complaints of jittering in the right lower extremity, as well as bilateral lower extremity pain and numbness; however, neurological examinations conducted following such complaints revealed no increased tone, tremors, or bradykinesia of the lower extremities. Further, the muscle strength, reflex, and sensory examinations were overwhelmingly normal, with the exception of reduced vibratory sense at his toes bilaterally and decreased pinprick to his ankles noted in October 2006, and hypoactive knee jerk and ankle jerk noted on January 2010 VA examination.

Thus, in light of the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claims for ratings in excess of 10 percent for the Veteran's service-connected right and left lower extremity conditions associated with Parkinson's disease. DC 8520. Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

C.  Right- and Left-sided dyskinesias, drooling, and reduced facial expression

The RO has evaluated the Veteran's dyskinesias, drooling, and reduced facial expression of the right and left sides as 10 percent disabling under DC 8207 for the criteria of paralysis of the cranial nerves. Under that code, a 10 percent evaluation is assigned where there is evidence of moderate, incomplete paralysis and a 20 percent evaluation is warranted for severe incomplete paralysis of the seventh cranial (facial) nerve. A 30 percent evaluation, the maximum available, is warranted where there is evidence of complete paralysis. Evaluation of paralysis is dependent upon relative loss of innervation of facial muscles. DC 8207.

For the following reasons, the Board finds that, prior to June 9, 2011, ratings higher than 10 percent are not warranted for right and left sided dyskinesias, drooling, and reduced facial expression. The Veteran's treating neurologist has most often specified that the Veteran's symptoms of dyskinesias in the head, and facial flattening have been mild. The Veteran's drooling, while noted to have increased in December 2009, and worse when tired in January 2010, does not more nearly approximate severe incomplete paralysis of the facial nerve, as he was still able to communicate. Thus, the evidence of record demonstrates that the Veteran's right and left sided dyskinesias, drooling, and reduced facial expression more nearly approximate moderate incomplete paralysis of the facial nerve.

The Board has also considered whether there is any basis for a higher or separate rating under any other diagnostic code, but has found none.

In sum, the Board finds the preponderance of the evidence is against the claims for ratings in excess of 10 percent for the Veteran's service-connected right- and left-sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's disease. DC 8207. Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

D.  Additional Considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's left elbow, left wrist (and associated incomplete paralysis of the radial nerve), and right anterior superior iliac spine disabilities has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

The Veteran's hand tremors, lower extremity disabilities, and right and left sided dyskinesias, drooling, and reduced facial expression, all associated with Parkinson's disease, are manifested by symptoms and consequent functional impairment expressly addressed by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected. As such, the Board finds that the rating schedule is adequate to evaluate each of these disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not contended that, prior to June 9, 2011, the service-connected disabilities associated with his Parkinson's disease rendered him unemployable and the evidence does not otherwise suggest that in this case. Moreover, the January 2010 VA examination report noted that the Veteran retired in 2004, due to eligibility by age or duration of work. As noted above, the examiner found that the Veteran's Parkinson's disease had a mild effect on chores, exercise, and recreation, and a moderate effect on sports. As such, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record during the appeal period under review.













	(CONTINUED ON NEXT PAGE)


ORDER

Prior to June 9, 2011, a 30 percent rating, but no higher, for right hand tremors (dominant) associated with Parkinson's Disease is granted, subject to the legal authority governing the payment of compensation.

Prior to June 9, 2011, a rating in excess of 10 percent for left hand tremors (non-dominant) associated with Parkinson's Disease is denied.

Prior to June 9, 2011, a rating in excess of 10 percent for right lower extremity condition associated with Parkinson's Disease is denied.

Prior to June 9, 2011, a rating in excess of 10 percent for left lower extremity condition associated with Parkinson's Disease is denied.

Prior to June 9, 2011, a rating in excess of 10 percent for right sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease is denied.

Prior to June 9, 2011, a rating in excess of 10 percent for left sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


